Beck, J.
1. JURISDICTION : appeal: practice. -"We bave held that no appeal can be taken from an order granting a change of venue. Allerton v. Eldrige, 56 Iowa, 709. As an appeal in such case is unauthorized, this court acquires no jurisdiction and cauge remains in tbe court below.
■ This objection to tbe consideration of this case is not made by counsel, but as it involves' tbe jurisdiction of this court, we cannot disregard it, because of failure of tbe parties to call our attention to it, and determine tbe questions discussed by counsel. "When it is discovered that we bave no jurisdiction of a cause, tbe law forbids us to do more than enter an order of dismissal. •’We cannot, by tbe silence or consent of both parties, acquire jurisdiction when not conferred by law.
Tbe appeal must be
Dismissed.